Citation Nr: 1740806	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for residuals of a head injury, and, if so, whether service connection is warranted.

2. Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran filed for service connection for residuals of a head trauma in December 2003, which was denied in a July 2004 rating decision.  The Veteran did not file new and material evidence or a notice of disagreement within one year of the decision, and the decision became final.

2. Since then, new and material evidence supporting his claim for service connection for residuals of a head trauma has been associated with the claims file. 

3. The weight of the evidence does not show that the Veteran experienced a head injury in service. 


4. Resolving reasonable doubt in favor of the Veteran, the evidence shows right ear hearing loss for VA compensation purposes that is related to in-service acoustic trauma. 


CONCLUSIONS OF LAW

1. The July 2004 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. The criteria to reopen the claim for service connection for residuals of a head injury have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 11220, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for service connection for right ear hearing loss have been met. 
38 U.S.C.A. §§ 11220, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).   Moreover, no new and material evidence was received after the February 2014 Statement of the Case.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Reopening Service Connection 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran filed a claim for service connection for residuals of a head injury in December 2003.  The claim was denied in a July 2004 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the July 2004 rating decision, the evidence before the RO consisted of the Veteran's statements, service treatment records, and VA medical records.  The RO denied the claim because service records did not show treatment for or diagnosis of head trauma and post-service medical records did not affirmatively link head trauma residuals to service.  

Since that time, the Veteran underwent a VA audiological examination in February 2011.  The VA examiner opined that his hearing loss and tinnitus were at least as likely as not due to acoustic trauma and blow to the head in service.  She stated that tinnitus and hearing loss may occur following a high intensity impulse noise as well as from head injury. 

Assuming the credibility of the Veteran's statements, the Board finds that new evidence has been associated with the record that suggests the Veteran experienced a head injury in service that has caused residuals.  The claim to reopen is granted, but to this extent only.  




Service Connection for Residuals of a Head Injury

The Veteran is seeking service connection for residuals of a head injury in service.  He alleges that, during grenade training, a superior hit him in the head with a baton, causing him to lose consciousness.  The Veteran argues that he has headaches, tinnitus, memory loss, and ADHD as a result of this incident. 

The Veteran's service records, which appear to be complete, do not show any treatment for a head injury nor complaints of any residuals, such as headaches.  His separation evaluation was normal, including the psychiatric, neurologic, and physical examination of the head portions.  Importantly, the Veteran wrote on his separation report of medical history that his "health at this time is the best of my life to this period."  He also did not document a head injury, history of frequent or severe headaches, or loss of memory on the report.

Post-service medical records do not document complaints of a head injury until a January 2004 psychological consult, at which time the Veteran reported experiencing numerous head injuries that rendered him unconscious.  During the Board hearing, he testified that he was treated by a private physician, Dr. Cummings, for his ADHD when he was about 50 years old (approximately 1990).  He was notified by the undersigned Veterans Law Judge that these records were not associated with the claims file; while he stated that he would submit them to VA, these records were never received.   Importantly, he testified that Dr. Cummings did not link his alleged in-service head injury to his current disorders.  The Board finds that a remand is not necessary to obtain these records; the Veterans Law Judge notified him that these records were missing, but there is no evidence that these records would be relevant to the in-service occurrence of a head injury.  

Additionally, the Veteran was scheduled to appear at a VA traumatic brain injury examination, but he did not report and he did not attempt to reschedule the examination. 

In sum, the Veteran's service and post-service medical records do not show that he experienced a head injury in service.  While the Veteran has testified that the in-service head injury occurred, the Board does find that his testimony is credible for several reasons.  

First, the Veteran's descriptions of the treatment he received after the head injury have varied throughout the years.  In a June 2004 statement, the Veteran contended that the superior who injured him ordered him to report to first aid and report the incident.  He also stated that he was experiencing headaches, nausea, and bleeding when he reported to the first aid station and relayed the details of the incident to the medic.  The Veteran wrote that "to the best of my memory I think he reported it as it was stated." 

In his March 2010 notice of disagreement, the Veteran stated that a review of his service medical records should show that he was taken from the range to first aid to stop the bleeding.  During the July 2017 hearing, however, he testified that after he was treated by the medic, his commanding officer "warned [him] about going on sick call" and implied that he would have to repeat basic training if he did.  The Veteran explained that he did not go to sick call because of this threat.  It is unclear why this additional, but important, detail was excluded from his previous statements, even though it would support why his service treatment records are devoid of sick call treatment.  

Second, the Veteran explicitly stated that he was in the best health of his life at separation from service, when he had no need to fear repercussion from his commanding officer.   This statement and his report of medical history conflict with the Veteran's testimony that an injury occurred and caused residuals, such as headaches, immediately.  It also conflicts with his testimony that he did not report the injury because he was threatened by his commanding officer.  Accordingly, the Board does not find that his statements are credible evidence of an in-service injury or event.  

The Board also considered that the VA audiologist opined that the Veteran's hearing loss and tinnitus is as likely as not due to the in-service head injury or acoustic trauma.  The Board does not find that this is probative evidence, however, that an in-service head trauma occurred because the examiner relied on the Veteran's history in providing this opinion (a history which the Board finds not credible as described above). 

In consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence does not show that the Veteran experienced a head injury in service and the claim is denied.

Service Connection for Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss due to acoustic trauma in service.  He was afforded a VA audiological examination in February 2011 and the examiner opined that his hearing loss and tinnitus were at least as likely as not due to acoustic trauma in service.  She stated that tinnitus and hearing loss may occur following a high intensity impulse noise.  He was only service-connected for his left ear and tinnitus, however, because the audiological results did not show hearing loss in his right ear for VA compensation purposes.  Specifically, the examination showed the following pure tone thresholds, in decibels: 15 (500 Hz); 25 (1000 Hz); 30 (2000 Hz); 25 (3000 Hz); and 25 (4000 Hz).  His speech recognition score was 96 percent in the right ear.  While these results demonstrate normal to mild sensorineural hearing loss in the right ear, they do not show hearing loss for VA compensation purposes.  The issue at hand, therefore, is whether the Veteran has right ear hearing loss. 

The Veteran underwent an audiological evaluation at VA on January 5, 2010.  The audiology consult note reflects diagnosis of "borderline" mild hearing loss bilaterally.  The Veteran submitted the audiogram results with a statement in January 2010, which showed the following pure tone thresholds, in decibels: 15 (500 Hz); 30 (1000 Hz); 30 (2000 Hz); 25 (3000 Hz); and 30 (4000 Hz).  These results are similar to the VA examination results, but show slightly worse hearing levels that constitute hearing loss for VA compensation purposes.  There is also an April 2013 VA audiology note that indicates the Veteran was being seen for re-evaluation, with the last audiogram done in January 2010.  While the results from the 2013 test are not reported, the assessment was that hearing acuity remained stable (suggesting the results were similar to those seen in 2010), with mild sensorineural hearing loss in the right ear from 1,000 to 4,000 Hertz.

The Board finds that the evidence is in relative equipoise and, resolving reasonable doubt in favor of the Veteran, finds that service connection is warranted.  Although the VA examination in 2011 did not show hearing loss in the right ear, VA outpatient records from 2010 and 2013 show mild right ear hearing loss.


ORDER

The claim to reopen service connection for residuals of a head injury is granted.

Service connection for residuals of a head injury is denied.

Service connection for right ear hearing loss is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


